Title: To George Washington from the Board of War, 10 March 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] March 10. 1780
          
          The Board have been duly honored with Your Excellency’s Letter of the 26 Ulto. The Court Martial which is the Subject of it, was ordered by Virtue of the Authority given them in the Inclosed Resolution of Congress, which they would have Transmitted, had they not taken it for granted, that you were regularly furnished with all the Resolutions of Congress relating to the Army.
          The Board have notwithstanding the express Authority given them for the purpose, been averse to the exercise of it, but in cases of Necessity; & when a General Officer was stationed here, they never intermeddled in the Business. But Colo. Nicola who now has the Permanent Command at this Post, representing that he did not consider himself authorized to call a General Court Martial, to save the time which would have been consumed in the Circuity of calling upon your Excellency for the order, they Issued it, & that with more satisfaction as by the terms of the Resolution, the Proceedings were to be submitted to your Consideration.
          It is to be lamented that there had not been more Propriety in the proceedings of this Court, as one of the Offenders particularly (Capt. Parke) is guilty of Practices which should be speedily punished. There is a Necessity however for a Court Martial in Another Case, which will be ordered, & the Prisoner may be tried over again if the witnesses can be again collected. As to the Crime of Forgery mentioned in his case, The Board consider it as mere redundancy which in point of Law will not Vitiate the Decision, The Fraud being sufficient (in their Opinion) to ground the Determination, of the Court Martial, upon. But they do not undertake to decide on this Matter; as the Determination lies with Your Excellency, to whom they only submit this observation, lest Parke on a second Tryal may escape for want of Evidence, & therefore they have taken the Liberty to send back the Proceedings in the case, that if Your Excellency should on reconsideration agree in Opinion with them, the sentence may be confirmed. We have the Honour to be with the greatest Respect & Esteem Your very obed. Servants
          
            Richard PetersBy Order
          
        